 In the Matter of'THE TEXAS COMPANYandINTERNATIONAL UNION OFOPERATING ENGINEERS, LOCAL 346Case No. R-4031.-Decided August-15, 194.tJurisdiction:oil refining industry.Investigation and Certification of Representatives:existence of question: re-fusal to bargain in view of existing contract with rival union; existing contractabout to expireheldno bar; election necessary.Unit Appropriate for CollectiveBargaining:all employees at Company's SanAntonio, Texas, refinery", including the gateman, but excluding supervisors,clerical employees, and guards.Mr. E. A. Bosl,of Fort Worth, Tex., andMr: A. E. Higgs,of SanAntonio, Tex., for the Company.Mr. W. B. SmithandMr: J. A. Benson,of FortWorth, Tex., forthe Operating Engineers.Mr. W. M. Seale,of San Antonio, Tex., for the Federation.Mr. Robert E. Tillman,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE,Upon petition duly filed by International Union of Operating En-gineers, Local 346, herein called the Operating Engineers, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Texas Company, San Antonio, Texas,herein called the Company, the National-Labor Relations Board pro-vided for an appropriate hearing upon due notice. Said hearing washeld at San Antonio, Texas, on June 26, 1942, before Bliss Daffan,Trial Examiner, and on. July 9, 1942, before Elmer Davis, Trial Ex-aminer.The Company, the Operating Engineers, and The TexasCompany San Antonio Works Employees' Federation, herein calledthe Federation, appeared, participated, and were afforded full oppor-tunity to be heard, to examine alid cross-examine witnesses, 'and tointroduce evidence bearing on the issues.The Trial Examiners'rulings 'made at the hearing are free from prejudicial error and, arehereby affirmed.43 N L. R. B., No 31.250 THE TEXAS COMPANY-251Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT1.THE BUSINESSOF THE COMPANYThe Texas Company is a Delaware corporation maintaining itsprincipal offices in New York City and in Houston, Texas.The Company is engaged in the production, refining, sale, and distributionof crude oil, and its products. In connection with its business, itowns, maintains, and operates refineries in the States of Oklahoma;California, Illinois, Texas, and other States, and engages in the production of crude oil in several States, Including Oklahoma, Louisiana,Texas,New Mexico, Arkansas, Illinois, California,and Kansas.Only the Company's refinery located in San Antonio, Texas, is in-volved in this proceeding.All the crude oil processed at this refineryis produced by the Company and othercompanieswithin the States ofNew Mexico and Texas (most of said oil being produced in the Stateof New Mexico) and is transported to the refinery by means of a pipeline.All the products manufactured or processed by the San Antoniorefinery are sold and distributed within the State of Texas.H. THE ORGANIZATIONS INVOLVEDInternational Union of Operating Engineers, Local 346, is a labororganization affiliated with the American Federation of -Labor. It'admits to membership employees of the Company.The Texas Company San Antonio Works Employees' Federationisan unaffiliated labor organization.It admits to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONBy letter dated April 13, 1942, the Operating Engineers informedthe Company that a majority of the Company's employees were mem-bers of the Operating Engineers, and requested recognition as the.collective bargaining representative of these employees.The Com-pany refused to extend recognition, in view of the existence of acollective bargaining contract with the Federation.This contract, entered into on November 19, 1941, provides that,it shall be in effect "until November 1, 1942, and thereafterfrom yearto year, subject to termination by said parties after November 1,1942, upon 30 days written notice to the other."The Operating En-gineers contends that this contract is no bar because the Federationno longer exists to compel performance.The Company and theFederation contend that if the Board finds the Federation to be an 252DECISIONS OF' NATIONAL LABOR RELATIONS BOARDexisting labor organization;then the contract remains operative forits full term.'The Federation was established at the plant in 1937. The OperatingEngineers does not deny that the Federation engaged in bargainingrelations with the Company until the early part of 1942. The Operat-ing Engineers,claims, however,that theFederation has been non-existent since March 1912.'In support of this claim,it contends thatthere have been no meetings of the Federation since that date, thatthe bulk of the Federation membership has transferred to the Oper-atingEngineers,, and that the last duly elected officers ofthe Federation are now members of the Operating Engineers.The Operating Engineers designates as the last meeting of theFederation a meeting held in March 1942, at which its president, BillHargrove,resigned at the request of -the 22 members present.Har-grove, now corresponding secretary of the Operating Engineers, tes-tified that the Federation had met 3 times in the first 3 months of1942.The Federation denied that its last meeting was held in March.W. M. Seale, appearing for the Federation,and identified as 1 of 4members of the grievance committee of the Federation,testified thathe had called 2 meetings since the meeting in March.The first ofthese meetings was held in the latter part of April 1942.The busi-ness taken up 'concerned the question of whether the Federation'should be continued as a going organization.A petition in favorof so continuing was circulated and was then signed by 17 employeesof the Company.The petition,now bearing 21 signatures, wasintroduced in evidence at the hearing.Seale testified that the second meeting was held on June 3, 1942,and that notice was posted 2 days in advance. The Operating En-gineers contends that this was not a duly called meeting of theFederation since the notice contained no mention of the Federation,but merely stated that there was to be a meeting of the_ employees.Seale asserted that the notice,was 'worded in such a manner so thatall employees,and not just members,of the Federation,would feelwelcome to attend.Twelve employees were in attendance and voted'unanimously to continue the Federation.Temporary officers werethen elected,pending the Board's decision'in the instant proceeding.Seale was chosen temporary president.None of the witnesses for the Operating Engineers would state asa positive fact that the Federation was defunct,and atleast one wit-ness for,the Operating Engineers admitted that some employees ofthe Company still claimed to be members of the Federation. Sealetestified that no resolution to dissolve the Federation had ever beenproposed.. `'On the basis of all these facts, we find that the Federation is afunctioning labor organization.We further find, however,that sincel -THE TEXAS COMPANY253the initial, term of the Federation's contract will expire in less than3 months, it does not preclude the Board from making an investiga-tion and determining a bargaining representative' for the purposeof -negotiatii g a new contract for the' period following November1,1942.-A statement of a Field Examiner; introduced in evidence at thehearing, indicates that the Operating Engineers represents a 'sub-stantialnumber of employees in the unit, hereinafter foundappropriate.2IV.THE APPROPRIATE' UNITWith the exception of a single dispute, the parties,agree that theappropriate unit consists of all employees of the Company, excludingsupervisors, clerical, employees, and guards.The sole dispute is one.between the Operating Engineers and theFederation, concerning W. M. Seale, who is employed as gateman bythe' Company.The Operating Engineers contends, that Seale is aguard and should be excluded from the unit accordingly. Seale'sfunction is to identify employees and, others who seek to enter theplant, and to admit only those showing proper identification cards orpasses.He'has no authority over other employees, except to forbidthem entrance should they lack the proper credentials.He is paidhourly at a rate no higher than that of production employees and isnot deputized.The Federation contract appears to cover, gatemen.In' view of these fact's, we shall include Seale in the appropriate unit.We find that all employees of the Company, including W: M. Seale,but excluding supervisors,3 clerical employees ,4 and guards, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.-V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot.The OperatingEngineers proposes that eligibility to vote be determined, by a pay rollcurrent on May 4, 1942, the date it filed its petition in this proceeding.iMatter of Chrysler Motors Parts CorporationandInternational Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,affiliatedwith the Con-iress of Industrial Oiganizations,38 N L R B 13792The Field Examiner stated that the Operating Engineers submitted to him 62 designa-tion cards, all dated during the month of April 1942 , that 60 of the cards bore signatureswhich appeared to be genuine and original;that all of these signatures were names of per-sons whose names appeared on the Company's pay loll for the period ending May 1, 1942,which listed 80 employees in the unit hereinafter found to be appropriate3Those listed by the Company at the hearing as supervisorswere R. F Dorsch, H. LWallace, R F Tiouth, T A Savage, E W Grogan, and W H. Roach.4Those listed by the Company at the heaiing as clerical were Glen'Duiham, C. F.Smitherman,C F Wilkerson,A E Steuier,T W Convery,T 0 Brounson,John F.Haley, and A. D Black. 254,DECISIONSOF NATIONALLABOR RELATIONS BOARDWe shall,however, adhere to our usual practice and shall direct thatthose eligible to vote shall be those employees in the appropriate unitwho were employed during the pay-roll period immediately precedingthe date of our Direction of Election,subject to the limitations andadditions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2,' as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Texas Com-pany, San-Antonio, Texas, an election by secret ballot shall be con-ducted as early as possible,but not later than thirty (30) days fromthe date of this Direction of Election,under the direction and super-vision of the Regional Director for the Sixteenth Region, acting inthis matter as agent for the National Labor Relations Board, subjectto Article III, Section 9, of said Rules and Regulations, among allemployees of the Company in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immedi-ately preceding the date of this Direction,including employees whodid not work duffing such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid-off, but excluding any who have since quitor been discharged for cause,to determine whether they desire to berepresented by International Union of Operating Engineers, Local346, or by, The Texas Company San Antonio Works Employees'Federation,for the purposes of collective bargaining,or by neither.